COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS

Appellate case name:      Eric Baumgart v. The State of Texas

Appellate case number:    01-14-00320-CR

Trial court case number: 1382166

Trial court:              183rd District Court of Harris County

Party filing motion:      Appellant

      All relief requested by appellant Eric Baumgart in his “Notice of Incomplete Records” and
“Request for Ruling on Motion Concerning Incomplete Records” is DENIED.


Judge’s signature: /s/ Russell Lloyd
                     Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Lloyd


Date: March 10, 2016